The presumption set forth in 23 V.S.A. § 1205(m) does not violate the due process clause of the Fifth and Fourteenth amendments to the United States Constitution because it is rebuttable, rather than irrebuttable, and because there is a rational connection between the fact proved and the ultimate fact presumed. State v. Pluta, 157 Vt. 451, 455, 600 A.2d 291, 293 (1991).
Defendant’s evidence at trial showed only that the presumption was theoretically rebuttable, not that it was rebutted in this case, id., or that it was irrational.

Affirmed.